Case 1:21-cv-20865-JEM Document 1 Entered on FLSD Docket 03/04/2021 Page 1 of 6




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION




  PILAR ALBA,

          Plaintiff,
                                                                              COMPLAINT
  vs.

  PRIMEHEALTH PHYSICIANS, LLC, a
  Florida limited liability company,

        Defendant.
  ______________________________________/


                                          COMPLAINT

        COMES NOW Plaintiff PILAR ALBA (“Ms. Alba” or “Plaintiff”), who was an

 employee of Defendant PRIMEHEALTH PHYSICIANS, LLC (“Defendant”), and files this

 Complaint for unpaid overtime wages, liquidated damages and other relief under the Fair Labor

 Standards Act of 1938, 29 U.S.C. § 201, et seq., and for retaliation under 29 U.S.C. § 215(a)(3).

                                I.    JURISDICTION AND VENUE

 1. Venue is proper pursuant to 28 U.S.C. § 1391(b)(2) because Defendant transacts business in

    this District; because all wages were earned and due to be paid in this District; because

    Defendant’s operations are situated in this District; and because most, if not all, of the

    operational decisions were made in this District.

 2. This Court has original jurisdiction over Ms. Alba’s federal question claims.




                                                  1
                  LAW OFFICE OF ROBERT W. BROCK II ∙ 10074 E. BAY HARBOR DR., STE. 74D ∙
             BAY HARBOR ISLANDS, FL 33154 ∙ TEL.: 305.781.5030 ∙ BROCKLEGALTEAM@GMAIL.COM
Case 1:21-cv-20865-JEM Document 1 Entered on FLSD Docket 03/04/2021 Page 2 of 6




                                        II.     PARTIES

 3. Plaintiff PILAR ALBA is over 18 years old and was a sui juris resident of Miami-Dade

    County, Florida, at all times material. Ms. Alba was an hourly, non-exempt employee of

    Defendant, as the term “employee” is defined by 29 U.S.C. § 203(e).

 4. Defendant PRIMEHEALTH PHYSICIANS, LLC (“Defendant”) is registered with the

    Florida Division of Corporations as a Florida limited liability company at which Ms. Alba

    was employed, with headquarters at 14680 S.W. 8th Street, Suite 221, Miami, Miami-Dade

    County, Florida.

                                      III.        COVERAGE

 5. During all material times, Defendant was an enterprise covered by the FLSA and as defined

    by 29 U.S.C. § 203(r) and 203 (s), in that it was engaged in commerce or in the production of

    goods for commerce within the meaning of § 29 U.S.C. 203(s)(1) of the Act, in that the

    enterprise has had employees engaged in commerce or in the production of goods for

    commerce, or employees handling, selling, or otherwise working on goods or materials that

    have been moved in or produced for commerce by any person.

 6. During all material times, Defendant was an employer as defined by 29 U.S.C. § 203(d).

 7. During all material times, Defendant employed two or more employees.

 8. During all material times, Defendant had an annual gross volume of sales made or business

    done of not less than $500,000 (exclusive of excise taxes at the retail level which are

    separately stated).




                                                 2
                 LAW OFFICE OF ROBERT W. BROCK II ∙ 10074 E. BAY HARBOR DR., STE. 74D ∙
            BAY HARBOR ISLANDS, FL 33154 ∙ TEL.: 305.781.5030 ∙ BROCKLEGALTEAM@GMAIL.COM
Case 1:21-cv-20865-JEM Document 1 Entered on FLSD Docket 03/04/2021 Page 3 of 6




                               IV.    FACTUAL ALLEGATIONS

 9. Defendant employed Ms. Alba as a Certified Medical Assistant at its clinic, located at 6141

    Sunset Drive, Suite 102A, South Miami, Florida.

 10. This action is brought pursuant to the FLSA for unpaid overtime wages, liquidated damages,

    and other relief, and for retaliatory termination of employment.

 11. Ms. Alba was a non-exempt hourly employee who worked as a Certified Medical Assistant

    for Defendant during the period from approximately October, 2018 through July, 2019, a

    period of approximately forty (40) weeks.

 12. During her employment, Ms. Alba’s regular rate of pay was $18.00 per hour.

 13. Ms. Alba worked in excess of forty hours per workweek for one or more week of work.

 14. Defendant was required by law to pay Ms. Alba at least one-and-a-half times her regular rate

    of pay for all overtime hours but did not.

 15. By paying Ms. Alba below the statutory overtime wage rate, Defendant knowingly and

    willfully engaged in practices that denied Ms. Alba the applicable overtime wage under the

    FLSA.

 16. In addition, while employed by Defendant, Ms. Alba formally complained to Defendant

    about working hours that were not paid and overtime hours that were not paid at the proper

    rate.

 17. As a direct result of Ms. Alba’s complaints, Ms. Alba’s employment was terminated in

    retaliation.

 18. Ms. Alba retained the undersigned counsel and agreed to pay a reasonable fee for all services

    rendered.

                                                  3
                  LAW OFFICE OF ROBERT W. BROCK II ∙ 10074 E. BAY HARBOR DR., STE. 74D ∙
             BAY HARBOR ISLANDS, FL 33154 ∙ TEL.: 305.781.5030 ∙ BROCKLEGALTEAM@GMAIL.COM
Case 1:21-cv-20865-JEM Document 1 Entered on FLSD Docket 03/04/2021 Page 4 of 6




                                     COUNT I
                        FAILURE TO PAY OVERTIME WAGES IN
                      VIOLATION OF THE FLSA, 29 U.S.C. § 201, et seq

 19. Plaintiff reincorporates and re-alleges paragraphs 1 through 18 as though set forth fully

    herein and further alleges as follows:

 20. Plaintiff worked more than forty hours per workweek for one or more weeks of her

    employment at Defendant’s clinic.

 21. Defendant willfully and intentionally failed to pay Plaintiff the required one-and-a-half times

    her regular rate of pay for hours worked over forty per workweek.

 22. Defendant willfully and intentionally failed to pay Plaintiff for all overtime hours worked.

 23. As a direct and proximate result of Defendant’ willful and intentional failure to pay Plaintiff

    one-and-a-half times her regular rate of pay for all hours worked over forty per week,

    Plaintiff has been damaged for one or more weeks of work with Defendant.

        WHEREFORE, Plaintiff PILAR ALBA demands judgment in her favor and against

 Defendant PRIMEHEALTH PHYSICIANS, LLC as follows:

        a) Award to Plaintiff for payment of all hours worked in excess of forty per workweek

            at the overtime rate of one and one-half times her regular rate of pay;

        b) Award to Plaintiff liquidated damages equal to the payment of all hours worked in

            excess of forty per workweek at the overtime rate of one and one-half times her

            regular rate of pay;

        c) Award to Plaintiff of reasonable attorneys’ fees and costs; and

        d) Award such other and further relief as this Court may deem just and proper.



                                                  4
                  LAW OFFICE OF ROBERT W. BROCK II ∙ 10074 E. BAY HARBOR DR., STE. 74D ∙
             BAY HARBOR ISLANDS, FL 33154 ∙ TEL.: 305.781.5030 ∙ BROCKLEGALTEAM@GMAIL.COM
Case 1:21-cv-20865-JEM Document 1 Entered on FLSD Docket 03/04/2021 Page 5 of 6




                                       COUNT II
                              RETALIATION, 29 U.S.C. § 215(a)(3)

 24. Plaintiff reincorporates and re-alleges paragraphs 1 through 18 as though set forth fully

    herein and further alleges as follows:

 33. Plaintiff is a Certified Medical Assistant who was employed by Defendant.

 34. Plaintiff formally complained about a violation of the law, namely that she was not being

    paid legally for all hours worked.

 35. As a direct result of her complaints, Plaintiff’s employment was terminated in retaliation.

 36. Because of her termination, Plaintiff was damaged.

        WHEREFORE, Plaintiff PILAR ALBA demands judgment in her favor and against

 Defendant PRIMEHEALTH PHYSICIANS, LLC as follows:

    a) Compensatory damages for front and back wages,;

    b) Emotional distress as allowed by the Statute and case law;

    c) Her costs and a reasonable award of attorney’s fees;

    d) Prejudgment interest;

    e) Injunctive relief, consisting of reinstatement; and

    f) Any and all other relief which the Court deems just and equitable.

                                  DEMAND FOR JURY TRIAL

        Plaintiff demands a trial by jury of all issues so triable.

 Respectfully submitted this 4th day of March, 2021.

                                         By:    s/Robert W. Brock II
                                                Robert W. Brock II, Esq.
                                                Florida Bar No. 75320
                                                BrockLegalTeam@gmail.com

                                                   5
                  LAW OFFICE OF ROBERT W. BROCK II ∙ 10074 E. BAY HARBOR DR., STE. 74D ∙
             BAY HARBOR ISLANDS, FL 33154 ∙ TEL.: 305.781.5030 ∙ BROCKLEGALTEAM@GMAIL.COM
Case 1:21-cv-20865-JEM Document 1 Entered on FLSD Docket 03/04/2021 Page 6 of 6




                                               Law Office of Robert W. Brock II
                                               10074 E. Bay Harbor Dr., Ste. 74D
                                               Bay Harbor Islands, FL 33154
                                               Tel.: (305) 781-5030
                                               Attorney for Plaintiff



                                 CERTIFICATE OF SERVICE
        I HEREBY CERTIFY that on March 4, 2021, I electronically filed the foregoing
 document via CM/ECF. I also certify that the foregoing document is being served this day on all
 counsel of record or pro se parties identified in the attached Service in the manner specified,
 either via transmission of Notices of Electronic Filing generated by CM/ECF, or in some other
 manner for those counsel or parties who are not authorized to receive electronic Notices of
 Electronic Filing.
                                       By:     s/Robert W. Brock II
                                               Robert W. Brock II, Esq.
                                               Attorney for Plaintiff




                                                  6
                  LAW OFFICE OF ROBERT W. BROCK II ∙ 10074 E. BAY HARBOR DR., STE. 74D ∙
             BAY HARBOR ISLANDS, FL 33154 ∙ TEL.: 305.781.5030 ∙ BROCKLEGALTEAM@GMAIL.COM
